Citation Nr: 0635407	
Decision Date: 11/14/06    Archive Date: 11/27/06	

DOCKET NO.  05-39 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center Northern 
California Health Care System in Mare Island, California



THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at St. Elizabeth Community Hospital in 
Redding, Oklahoma from September 14 to September 15, 2005.  



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran apparently served on active duty from May 1978 to 
July 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 determination by the Department 
of Veterans Affairs (VA) Northern California Health Care 
System in Mare Island, California.

This case was apparently previously remanded by the Board in 
order that the veteran might be afforded a hearing before a 
traveling Veterans Law Judge at the Regional Office (RO) in 
Oakland, California.  The case is now, once more, before the 
Board for the Board for appellate review.  


REMAND

As noted above, this case was apparently previously remanded 
in order that the veteran might be afforded a Travel Board 
hearing.  While there are present in the file handwritten 
notes to the effect that the veteran no longer desires such a 
hearing, those notes are not from the veteran.  To date, 
there exists no correspondence and/or other indication from 
the veteran himself that he no longer desires a hearing 
before a Veterans Law Judge.  Accordingly, clarification of 
the veteran's desire for a hearing will be undertaken prior 
to a final adjudication of his current claim.

Currently before the Board is what has been described as a 
duplicate combined health record.  That record contains a 
copy of the aforementioned prior remand, as well as a VA 
Form 9 (Substantive Appeal), a December 2005 Statement of the 
Case, and very little else.  

In the December 2005 Statement of the Case, it was indicated 
that service connection was currently in effect only for 
post-traumatic stress disorder, evaluated as 70 percent 
disabling.  However, a rating decision or decisions verifying 
that fact is not a part of the veteran's file.  

Further noted in the Statement of the Case is that the Fee 
Services Section had received notification of the veteran's 
hospitalization at St. Elizabeth Community Hospital on 
September 14, 2005, with a diagnosis of acute dyspnea and 
acute exacerbation of chronic obstructive pulmonary disease.  
Significantly, records of the veteran's treatment at that 
private facility are not at this time a part of his file.  
Nor is the actual "letter of disapproval" which was 
reportedly furnished to the veteran denying him entitlement 
to the benefit sought.  

Based on evidence contained in the Statement of the Case, an 
"Authorizing Clinician" disapproved the veteran's claim for 
the reason that VA facilities were available, and that care 
was not provided for a service-connected or adjunct 
condition.  Apparently, that same authorizing clinician 
sought a "retro review" of the veteran's claim prior to 
reaching that decision.  Unfortunately, at present, neither 
the original decision by the authorizing clinician or a copy 
of the "retro review" are a part of the veteran's file.  Such 
information is, arguably, vital to a proper adjudication of 
the veteran's current claim.  

Finally, contained in the veteran's file is a letter dated in 
December 2005 purporting to furnish the veteran with notice 
of the various provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  However, that correspondence failed to 
provide the veteran with adequate notice of the information 
and evidence needed to substantiate his claim.  As such, it 
constitutes a violation of the veteran's due process rights.  
Accordingly, the veteran's case must be remanded in order 
that he might be provided with such notice.  

In light of the aforementioned, the case is REMANDED for the 
following actions:  

1.  The VA Northern California Health 
Care System (located in Mare Island, 
California) should contact St. Elizabeth 
Community Hospital in Redding, Oklahoma, 
in an attempt to obtain any and all 
records of treatment of the veteran at 
that facility during the period from 
September 14 to September 15, 2005.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any such records to the VA Health Care 
System.  All such records, when obtained, 
should be made a part of the veteran's 
file.

2.  All "decisional documents," including 
any letters of disapproval or 
correspondence from the aforementioned 
"Authorizing Clinician," should also be 
obtained for inclusion in the veteran's 
file.  Should such records prove 
unavailable, the appropriate certifying 
official should specifically so state.  

3.  The appropriate VA medical facility 
should then review the veteran's claims 
file, and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to the claim on 
appeal.  The notice should include all 
pertinent regulations governing the award 
of the benefit sought, to include an 
explanation as to the information or 
evidence needed to establish entitlement 
to the payment of unauthorized medical 
expenses.  

4.  The appropriate VA medical facility 
should then contact the veteran, in an 
attempt to confirm that he does not, in 
fact, desire a hearing, either in 
Washington, D.C., or at the RO, before a 
Veterans Law Judge.  The veteran's 
response to this request should be made a 
part of his file.  

5.  The appropriate VA medical facility 
should then attempt to obtain from the RO 
the veteran's entire claims folder.  That 
folder, when obtained, should be 
associated with the veteran's combined 
health record.  Should the veteran's 
claims folder prove unavailable, it 
should be specifically so stated.  

6.  Thereafter, the appropriate VA 
medical facility should readjudicate the 
veteran's claim.  Should the benefit 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC), and given 
the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



